Case 2:21-cv-12078-TGB-KGA ECF No. 14, PageID.436 Filed 09/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


KATIE KIRN, et. al.,


                        Plaintiffs,


v.                                                          Case No: 2:21-cv-12078-TGB-KGA
                                                            Hon. Terrence G. Berg
HENRY FORD HEALTH SYSTEM,
et. al.
                        Defendants.


VONALLMEN & ASSOCIATES, PLLC                         JACKSON LEWIS P.C.
Kyle J. VonAllmen (P52776)                           Maurice G. Jenkins (P33083)
P.O. Box 1080                                        Allan S. Rubin (P44420)
Clarkston, MI 48347                                  Katherine J. Van Dyke (P62806)
kvonallmen@vonallmenlaw.com                          2000 Town Center, Suite 1650
(248) 930-8456                                       (248) 936-1900
Attorney for Plaintiffs                              Maurice.jenkins@jacksonlewis.com
                                                     Allan.rubin@jacksonlewis.com
Thomas Renz (Ohio Bar 98645)                         Katherine.vandyke@jacksonlewis.com
1907 W. State St., Suite 162                         Attorneys for Defendants
Fremont, OH 43420
(419) 351-4248
renzlawllc@gmail.com
Co-Counsel for Plaintiffs




                         VOLUNTARY DISMISSAL BY PLAINTIFFS


          NOW COME Plaintiffs, by and through counsel and do hereby give notice to all parties

and this Honorable Court that the above captioned matter is hereby dismissed pursuant to Federal
Case 2:21-cv-12078-TGB-KGA ECF No. 14, PageID.437 Filed 09/10/21 Page 2 of 2




Rule of Civil Procedure 41(a)(1)(A)(i), as Defendants have filed neither an answer to Plaintiffs

Complaint, nor have Defendants filed a Motion for Summary Judgment.



Respectfully Submitted,
VONALLMEN & ASSOCIATES, PLLC

Dated: September 10, 2021


               /s/
Kyle J. VonAllmen (P52776)
Attorney for Plaintiffs
P.O. Box 1080
Clarkston, MI 48347
(248) 930-8456
kvonallmen@vonallmenlaw.com
